        Case 1:19-cv-00103-CWD Document 18-10 Filed 01/15/20 Page 1 of 3




Laurence (“Laird”) J. Lucas (ISB # 4733)
llucas@advocateswest.org
Sarah K. Stellberg (ISB # 10538)
sstellberg@advocateswest.org
Garrison Todd (ISB # 10870)
gtodd@advocateswest.org
Advocates for the West
P.O. Box 1612
Boise, ID 83701
(208) 342-7024
(208) 342-8286 (fax)
Attorneys for Plaintiffs


                               UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF IDAHO

  ANNE HAUSRATH, JOHN WHEATON,
  JOANIE FAUCI, MEG FEREDAY, ROGER Case No. 1:19-CV-00103-CWD
  ROSENTRETER, KATHRYN
  RAILSBACK, DALE REYNOLDS, and    DECLARATION OF ROGER
  GREAT OLD BROADS FOR             ROSENTRETER
  WILDERNESS,

         Plaintiffs,

          v.

 UNITED STATES DEPARTMENT OF
 THE AIR FORCE,

         Defendant.



I, Roger Rosentreter, declare as follows:

        1.        I am over the age of 21 and competent to testify in this matter. The following

facts are personally known to me, and if called as a witness I would and could truthfully testify

to these facts.

        2.        I am a Plaintiff in this lawsuit.




DECLARATION OF ROGER ROSENTRETER – 1
       Case 1:19-cv-00103-CWD Document 18-10 Filed 01/15/20 Page 2 of 3




        3.      I am a botanist that worked 35 years for the Bureau of Land Management. I

studied botany at the University of Montana. I worked on vegetation and soils mapping for the

Owyhee County soil survey, used by farmers, ranchers, and land managers for understanding

their land's capabilities. This project took just over 8 years to complete. I am also an avid

gardener and hiker in Boise, where I spend a lot of time outside.

        4.      I have lived in East Boise, Idaho for 41 years.

        5.      For more than 41 years I have boated southern Idaho Rivers. I spend a lot of time

collecting plant specimens for scientific purposes. I have a large collection at the Boise State

University herbarium, where I have deposited more than 20,000 scientific specimens.

        6.      Collecting plants takes a lot of concentration and often involves reviewing

technical books. Both this and birding require time and concentration without loud noise

interference.

        7.      I attended the public meeting on the Urban CAS project at the Boise public

library. I also wrote personal comments on the Air Force Urban CAS project.

        8.      Despite my earlier efforts to provide comments, I feel that the military was not

listening to the citizens in Boise.

        9.      Urban warfare and its associated noise will decrease the quality of life in Boise,

and, I assume, in other southern Idaho communities. Outdoor concerts and music at the Farmers

Market will be less enjoyable. I am already disturbed by the noise in my Boise backyard when

Air National Guard and other military jets fly overhead. The noise of military overflights would

also detract from my experience birding, boating, hiking, and enjoying other outdoor activities in

quiet, natural areas around Idaho. The noise from the air training already disrupts our trips in




DECLARATION OF ROGER ROSENTRETER – 2
        Case 1:19-cv-00103-CWD Document 18-10 Filed 01/15/20 Page 3 of 3




Owyhee County. It makes it difficult to study, watch birds, collect plants and observe native

wildlife that is disturbed by noise of the airplanes.

        10.     I have friends and former employees who were in the military and they have

shared with me that each branch of the military is trying to out-do the other branches and have

the best training facility, when in fact there is little need for more training facilities.

        11.     A court decision forcing the Air Force to complete a more rigorous

Environmental Impact Statement will at least evaluate many of the environmental factors that the

Air Force ignored in the early analysis, and to consider less harmful alternatives.



I declare under penalty of perjury that the foregoing is true and correct. Executed this 10th day of

January, 2020, in Boise, Idaho.

                                                         _/s/ Roger Dale Rosentreter_______
                                                         Roger Dale Rosentreter




DECLARATION OF ROGER ROSENTRETER – 3
